DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       Response to Amendment
Amendment to the title of the invention has been acknowledged. 
Claims 1-20 are currently pending. 

                                                Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).
                                            

                                      Allowable Subject Matter
  
 Claims 1 and 11 are allowed over prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: 

In regards to claims 1 and 11, Kim et al. (US 2014/0097408 A1, “Kim”) discloses an organic light emitting diode display panel comprising a flexible substrate comprising a bent and two non-bent areas connected to two sides of the bent area; 
	

   
In regards to claims 1 and 11, Aoyama et al. (US 2015/0233557 A1, “Aoyama”) discloses an organic light emitting diode display panel comprising a flexible substrate comprising a bent and two non-bent areas connected to two sides of the bent area; 
	
However, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach that the bent area having first area and two second areas disposed on two opposite sides of the first area; and a light emitting layer being disposed on the bent and non-bent areas. 

Claims 2-10 and 12-20 are also allowed as being dependent of the allowed independent base claim.

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893